Citation Nr: 0002617	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  98-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
left foot hallux valgus, postoperative bunionectomy and 
tendon transplant with callosity, currently assigned a 10 
percent disability evaluation.

2.  Entitlement to an increased disability evaluation for 
right foot hallux valgus, postoperative bunionectomy and 
tendon transplant, currently assigned a 10 percent disability 
evaluation.

3.  Entitlement to an increased disability evaluation for 
hypertension, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served on active duty from 
January 1972 to December 1974. 


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues 
regarding increased ratings has been obtained.

2.  The veteran's left foot hallux valgus, postoperative 
bunionectomy and tendon transplant with callosity, is 
analogous to a moderately severe foot injury.

3.  The veteran's right foot hallux valgus, postoperative 
bunionectomy and tendon transplant, is analogous to a 
moderately severe foot injury.

4.  The veteran's diastolic pressure is not predominantly 110 
or more, and/or his systolic pressure is not predominantly 
200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for left foot 
hallux valgus, postoperative bunionectomy and tendon 
transplant with callosity, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5278, 5279, 5280, 5283, 5284 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995); Butts v. 
Brown, 5 Vet. App. 532 (1993).

2.  The criteria for a 20 percent evaluation for right foot 
hallux valgus, postoperative bunionectomy and tendon 
transplant, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5278, 5279, 5280, 5283, 5284 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995); Butts v. Brown, 5 Vet. App. 
532 (1993).

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic 
Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the November 1998 VA examination 
report and the medical records from the Lexington VA Medical 
Center (VAMC) dated from 1975 to 1998, as further described 
below.  He has declined the opportunity to have a personal 
hearing.  Further, the Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran to develop the evidence is 
required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

Furthermore, with respect to musculoskeletal system, the 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating 
for an orthopedic disorder should reflect functional 
limitation which is due to pain, supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999). The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating or the joint.  See 38 
C.F.R. § 4.59 (1999).

II.  Left Foot Hallux Valgus, Postoperative
Bunionectomy and Tendon Transplant with Callosity; and Right 
Foot Hallux Valgus, Postoperative Bunionectomy and Tendon 
Transplant.

With respect to the evidence, the medical evidence shows that 
the veteran underwent bilateral bunionectomy with tendon 
transplant during his active service, as well as that he has 
had related symptomatology since then.  In addition, the 
evidence includes an October 1977 VA examination report which 
notes the veteran complained of pain in the left foot over 
the first metatarsal upon long standing and walking.  He also 
reported that he had difficulties with his job at the VA in 
Lexington as this job required extended standing/walking.  
Upon examination of the left foot, he had a 2 inch scar over 
the ventral surface of the 1st metatarsal, which was deemed 
typical of hallux valgus procedure or bunionectomy.  He also 
had a callus of approximately 1 inch in diameter on the head 
of the first metatarsal, which was more or less leveled with 
the skin and was tender, and had some excoriation of the skin 
between the 4th and 5th toes.  Upon examination of the right 
foot, he also had a 2 inch scar over the head of the 1st 
metatarsal, which was the site of an apparent hallux valgus 
procedure.  The scar was well-healed and non-tender, and the 
right foot was entirely asymptomatic. 

A December 1978 VA examination report indicates the veteran 
complained of pain in his feet and reported he had to quit 
his job at the VA Hospital in Lexington because it required 
continuous standing; his new job was managing an apartment 
complex.  In addition, the report notes the veteran's second 
left toe tended to override his great toe.  He was not able 
to flex the interphalangeal joints of the toes, but had good 
flexion in the metatarsal phalangeal joints.  Surgical 
scarring was noted.  He also had fairly large corns between 
the 4th and 5th toes bilaterally, which seemed to cause him 
some difficulty.

A November 1997 hospitalization summary from the University 
of Kentucky Hospital shows the veteran had erythema of the 
skin and soft tissue of the left first metatarsal area, which 
was diagnosed as cellulitis.  An April 1998 VA examination 
report reveals he again complained of pain at the metatarsal 
joints over the great toes since his 1974 bunionectomies.  He 
reported the pain was daily, sharp and at times would shoot 
into his arches; the pain would worsen with more than 8 hours 
of standing on his feet.  Upon examination, the veteran 
presented evidence of hallux valgus deviation of the great 
toes toward the medial valgus side at 15 degrees, 
bilaterally; he was tender to palpation over the metatarsal 
joints of both great toes.  Also, he had white ulcerative 
scars between the 1st and 2nd, 2nd and 3rd, and 4th and 5th toes 
bilaterally.  The diagnosis was hallux valgus, postoperative 
bunionectomy and tendon transplant, bilaterally, with 
calluses. 

Lastly, a November 1998 VA examination report reveals the 
veteran complained of pain and swelling in both first 
metatarsophalangeal joints.  This pain was felt mainly on 
standing or walking, and was relieved with rest and/or non-
weightbearing.  The pain appeared to be an ongoing problem, 
although no periods of flare-ups of the diseased joints were 
reported.  In this regard, the examiner noted the veteran's 
pain in fact affected his day to day work and daily 
activities, but that there was no need for the use of 
crutches, braces, canes or corrective shoes.  Upon physical 
examination, the veteran's sesamoid bones of the feet were 
hypertrophic medially and laterally, and there was narrowing 
of the joint spaces at the first metatarsophalangeal joints.  
His range of motion of the feet was limited to 30 degrees of 
dorsiflexion and 10 degrees of plantar flexion with pain at 
the end ranges; however, no additional limitation of 
activity/motion or flare-ups secondary to pain were observed.  
Furthermore, there was no evidence of plantar callosities or 
other unusual shoe-wear patterns, no high arches, claw foot 
or other deformities, although he presented evidence of mild 
hammer toe deformities on the second toes.  His diagnoses 
were pes planus, hallux abductor valgus bilaterally; the 
descriptions of both feet were deemed to be identical.

In this case, in a November 1977 rating decision, the RO 
granted the veteran service connection for left foot hallux 
valgus, postoperative bunionectomy and tendon transplant with 
callosity, and assigned a 10 percent disability evaluation 
under Diagnostic Codes 5279 and 5280, effective August 1977.  
In addition, in the November 1997 rating decision, the RO 
granted the veteran service connection for right foot hallux 
valgus, postoperative bunionectomy and tendon transplant, and 
a noncompensable evaluation, which in a January 1999 rating 
decision was increased to a 10 percent evaluation under 
Diagnostic Code 5280, effective March 1998.  At present, the 
veteran is seeking increased disability evaluations, in 
excess of 10 percent, for each of his foot disabilities. 

In this respect, the Board observes that Diagnostic Codes 
5279 and 5280 evaluate unilateral/bilateral anterior 
metatarsalgia, and severe or operated unilateral hallux 
valgus.  However, neither of these Diagnostic Codes provide 
for a rating higher than 10 percent.  To warrant a rating 
higher than 10 percent, the evidence would have to show that 
the disorders meet the criteria for a higher rating under an 
alternative, but applicable, diagnostic code.  As such, the 
Board will evaluate the veteran's bilateral foot disabilities 
under Diagnostic Codes 5278, 5283 and 5284.

Under Diagnostic Code 5278, a 10 percent evaluation is 
assigned for acquired bilateral claw foot (pes cavus) where 
the great toe is dorsiflexed, where there is some limitation 
of dorsiflexion at the ankle, and where there is definite 
tenderness under the metatarsal heads.  The next higher 
evaluation of 30 percent is warranted for acquired bilateral 
pes cavus with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to right angle, shortened 
plantar fasciae, and marked tenderness under the metatarsal 
heads. The highest evaluation of 50 percent requires evidence 
of marked contraction of plantar fasciae with dropped 
forefoot, all toes hammer toes, very painful callosities and 
marked varus deformity.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5278 (1999).

Under Diagnostic Code 5283, a 10 percent evaluation is 
warranted for moderate malunion or nonunion of the tarsal or 
metatarsal bones.  A 20 percent evaluation is warranted if 
moderately severe malunion or nonunion of the tarsal or 
metatarsal bones is found, and a 30 percent evaluation is 
provided if it is severe.  If there is actual loss of use of 
the foot, a 40 percent evaluation is provided.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5283 (1999).

Lastly, as there is no diagnostic code that specifically 
contemplates limitation of motion of the foot, the Board has 
considered the provisions of Diagnostic Code 5284.  Under 
Diagnostic Code 5284, a 10 percent rating is warranted for 
moderate foot injuries. A 20 percent rating is warranted when 
the evidence indicates the claimant suffers from a foot 
injury which is moderately severe.  A 30 percent rating is 
warranted when the evidence indicates the claimant suffers 
from a foot injury which is severe in degree.  In addition, 
the actual loss of use of the foot warrants a 40 percent 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 
(1999).

After a review of the evidence, the Board finds that the 
veteran's present bilateral foot disabilities are not 
characterized by current plantar callosities or other unusual 
shoe-wear patterns, high arches, claw foot or other 
deformities.  Thus, as his disabilities do not approximate 
disabilities characterized by unilateral or bilateral claw 
foot (pes clavus), or by moderately severe malunion or 
nonunion of the tarsal or metatarsal bones, the preponderance 
of the evidence is against awards of increased disability 
evaluations in excess of the separately assigned 10 percent 
under Diagnostic Code 5278 or 5283. See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5278, 5283 (1999).

Nevertheless, the Board finds that the evidence shows that 
the severity of his present disabilities more nearly 
approximates moderately severe foot injuries.  Specifically, 
his bilateral foot disabilities are characterized by well-
healed 2 inch scars over the heads of the 1st metatarsals, 
corns and scars between the 4th and 5th toes bilaterally, 
daily sharp pain which shoots into his arches at times 
worsening with more than 8 hours of standing on his feet, and 
hallux valgus deviation of the great toes toward the medial 
valgus sides at 15 degrees, bilaterally, with tenderness to 
palpation over the metatarsal joints of both great toes.  
Additionally, the November 1998 VA examination report shows 
his bilateral range of motion is limited to 30 degrees of 
dorsiflexion and 10 degrees of plantar flexion.  As such, the 
Board finds that the evidence supports the award of a 20 
percent disability evaluation for the veteran's left foot 
hallux valgus, postoperative bunionectomy and tendon 
transplant with callosity, as well as the award of a 20 
percent disability evaluation for his right foot hallux 
valgus, postoperative bunionectomy and tendon transplant.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5284 (1999); Butts v. 
Brown, 5 Vet. App. 532 (1993).

However, although the evidence shows the veteran has 
difficulty upon extended walking or standing due to pain and 
discomfort, and the November 1998 VA examination report 
discussed above notes this pain affects his day to day work 
and daily activities, the November 1998 VA examination report 
also specifically notes the veteran did not present evidence 
of additional limitations of activity/motion or flare-ups 
secondary to pain.  Furthermore, the examiner noted that the 
veteran did not present evidence of the need for use of 
crutches, braces, canes or corrective shoes.  As such, the 
veteran's bilateral foot disabilities are not found to be 
severe, so as to warrant increased evaluations in excess of 
20 percent. 

In arriving at the above determination, the Board considered 
the history of the veteran's disabilities, as well as the 
current clinical manifestations and the effect these 
disabilities may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 8 Vet. 
App. at 204-7.

III.  Hypertension.

Medical records from the Lexington VA Medical Center (VAMC) 
dated from January 1975 to September 1998 describe the 
treatment the veteran has received over time for various 
health problems, including his hypertension.  Specifically, 
notations dated July 1977 show the veteran's blood pressure 
was 130/100, and August and September 1989 notations show it 
was 120-138/92-100.  The August 1989 notations also note the 
veteran's hypertension was mild, and that he had been off of 
medication for hypertension since 1988.  In addition, 
September 1997 notations show his blood pressure was 122/ 80, 
March 1998 notations note it at 138/82, and July 1998 
notations report it at 142/82; the July 1998 notations also 
include a diagnosis of hypertension under good control.

With respect to the applicable law, the Board notes that, by 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the schedular criteria for evaluating 
cardiovascular disorders, including hypertension, as set 
forth in 38 C.F.R. § 4.104. See 62 Fed. Reg. 65207-65224 
(1997).  Where a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the Court noted that, 
where compensation is awarded or increased pursuant to any 
Act or administrative issue, the effective date of such an 
award or increase shall not be earlier than the effective 
date of the Act or administrative issue.  See Rhodan v. West, 
12 Vet. App. 55, 57 (1998); see 38 U.S.C.A. § 5110(g) (West 
1991).  As such, the Court found that this rule prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  In this case, 
however, the veteran's claim for increase was filed in March 
1998, after the effective date of the change.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999). 

After a review of the evidence, the Board finds that the 
veteran's diastolic pressure is not predominantly 110 or more 
with or without definite symptoms, and/or his systolic 
pressure is not predominantly 200 or more.  Specifically, the 
medical evidence shows that, since 1977 to the present, his 
systolic pressure has ranged from 120 to 142, and his 
diastolic pressure has ranged from 80 to 100.  Furthermore, 
medical notations from the Lexington VAMC dated March 1998 
reveal his hypertension is under good control.  As such, the 
preponderance of the evidence is against an award of an 
increased disability evaluation in excess of 10 percent for 
the veteran's hypertension.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  

IV.  Conclusion.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extra-schedular evaluation.  
The Board acknowledges that the record includes a November 
1997 memorandum from the Department of Veterans Affairs, the 
veteran's employer, indicating he used sick leave from May 
22, 1999 to November 19, 1999.  However, this memorandum also 
indicates that, as it appeared that the veteran had made 
unwise use of sick leave, he was required to submit a 
physician's certification after each absence due to illness.  
In addition, the Board notes that the claims file does not 
contain any evidence that the veteran's absence from work 
from May 22, 1999 to November 19, 1999 was in fact secondary 
to any of his service-connected disabilities on appeal.  Even 
assuming that the veteran's absence from work was related to 
any of his service-connected disabilities on appeal, there 
has been no showing that such disabilities have caused marked 
interference with employment, the need for frequent periods 
of hospitalization, or otherwise have rendered impracticable 
the application of the regular schedular standards.  
Accordingly, a remand to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for an extra-schedular 
rating does not appear to be warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  The veteran, of course, is 
entitled to reopen his claims for increased ratings at any 
time with evidence of increased disability.  


ORDER

Entitlement to a 20 percent disability evaluation for left 
foot hallux valgus, postoperative bunionectomy and tendon 
transplant with callosity, is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Entitlement to a 20 percent disability evaluation for right 
foot hallux valgus, postoperative bunionectomy and tendon 
transplant, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An evaluation in excess of 10 percent for hypertension is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

